DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
The drawings were received on 6/16/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishinabe (US 20190008077 A1).
Regarding claim 1, Ishinabe discloses a liquid tank system comprising a tank body (3) having an accommodating space, a liquid inlet and an upper outlet.  The liquid inlet and the upper outlet communicating with the accommodating space, the accommodating space being sealed except for the liquid inlet and the upper outlet. A liquid coolant supplying device (1, 2) connected to the liquid inlet so as to continuously provide a liquid coolant into the accommodating space through the liquid inlet and the liquid coolant in the accommodating space overflowing out of the tank body (3) through the upper outlet [Fig. 1-2; paragraph 0026-0031].
Regarding claim 2, Ishinabe teaches that the tank body comprises a main body (3B) and a top cover (4), the main body has an opening (3A), and the top cover (4) openably seals the opening to form the accommodating space [Fig. 1].
Regarding claim 3, Ishinabe teaches that the liquid inlet and the upper outlet are disposed in the main body [Fig. 1].
Regarding claim 4, Ishinabe teaches that the upper outlet is higher than the liquid inlet [Fig. 1].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishinabe (US 20190008077 A1) as applied in claim 1 and further in view of Pfisterer (US 1613531 A).
Regarding claims 5-7, Ishinabe remains silent about a drainage pipeline in the tank. However, it is known in the art to utilize vents and drain for normal operations of the systems as taught by Pfisterer wherein the tank (v) is connected to a pipe (z) with the drain (2), outlet (y) and to vent with pipe (3) [Fig. 1; column 2, line 30-45]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing drain/vent lines for easy and safer operation of the system.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishinabe (US 20190008077 A1) as applied in claim 1 and further in view of Thayer et al (US 20050067146 A1).
Regarding claims 8-9, Ishinabe remains silent about a control valve for controlling the liquid level in the tank. However, Thayer teaches providing a control valve in the coolant supply line to control the level of an enclosed chamber [Fig. 3; paragraph 0020]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007) and an ordinarily skilled artisan would have recognized such a substitution without undue experimentation and with a reasonable expectation of success.


Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al (US 2022001382 A1) in view of Ishinabe (US 20190008077 A1).
Regarding claim 10, Schumacher discloses a battery cooling system comprising a plurality of lithium ion batteries submerged in a  liquid cooling fluid contained in a closed tank [Fig. 1; paragraph 0068-0071]. Schumacher remains silent about continuous flowing of the coolant in and out of the tank. However, Ishinabe discloses a cooling device for cooling electronic circuitry comprising a tank accommodating the electronic circuitry, heat exchanger (2) and a chiller (1). The liquid tank comprising a tank body (3) having an accommodating space, a liquid inlet and an upper outlet.  The liquid inlet and the upper outlet communicating with the accommodating space, the accommodating space being sealed except for the liquid inlet and the upper outlet. A liquid coolant supplying device (1, 2) connected to the liquid inlet so as to continuously provide a liquid coolant into the accommodating space through the liquid inlet and the liquid coolant in the accommodating space overflowing out of the tank body (3) through the upper outlet [Fig. 1-2; paragraph 0026-0031]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of the cooling tank with the liquid coolant supplying device in order to have an efficient system for battery cooling.
Regarding claim 11, Ishinabe teaches that the tank body comprises a main body (3B) and a top cover (4), the main body has an opening (3A), and the top cover (4) openably seals the opening to form the accommodating space [Fig. 1].
Regarding claim 12, Ishinabe teaches that the liquid inlet and the upper outlet are disposed in the main body [Fig. 1].
Regarding claim 13, Ishinabe teaches that the upper outlet is higher than the liquid inlet [Fig. 1].

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al (US 2022001382 A1) in view of Ishinabe (US 20190008077 A1) as applied in claim 10 and further in view of Pfisterer (US 1613531 A).
Regarding claims 14-16, Ishinabe remains silent about a drainage pipeline in the tank. However, it is known in the art to utilize vents and drain for normal operations of the systems as taught by Pfisterer wherein the tank (v) is connected to a pipe (z) with the drain (2), outlet (y) and to vent with pipe (3) [Fig. 1; column 2, line 30-45]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing drain/vent lines for easy and safer operation of the system.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al (US 2022001382 A1) in view of Ishinabe (US 20190008077 A1) as applied in claim 10 and further in view of Thayer et al (US 20050067146 A1).
Regarding claims 17-18, Ishinabe remains silent about a control valve for controlling the liquid level in the tank. However, Thayer teaches providing a control valve in the coolant supply line to control the level of an enclosed chamber [Fig. 3; paragraph 0020]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007) and an ordinarily skilled artisan would have recognized such a substitution without undue experimentation and with a reasonable expectation of success.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723